DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims pertain to a method and fall under a statutory class of subject matter under 35 U.S.C. 101.  However, the claims are directed to organizing and manipulating information through mathematical correlations (Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to receiving data with no improvement in data acquisition or collection, no improvement in how the data is being analyzed (what mathematical formulas and relationships are used) and how it is improving technology, for e.g. surgical outcome for a patient.  Making calculations and outputting data are typical tasks carried out by computers.   For these reasons, the claims do not go beyond tying an abstract idea to a generic technological environment, for e.g. medical environment (MPEP 2106 (III); and MPEP 2106.04(a)(2)(III ((A)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9848922.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

s 12 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9848922 in view of Verre et al. (US 7715605).
The patented claims disclose all elements of the claimed invention except for a Cobb angle or coronal Cobb angle. 
It is well known to use Cobb angle measurements to detect spinal curvature for diagnosis and treatment of Scoliosis (see for e.g. Verre et al.).
It would have been obvious to one having ordinary skill in the art to have utilized measurements of Cobb angle or coronal Cobb angle while executing the method of the patented claims since it is very well known to use this parameter to determine and correct spinal curvature. 

Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10881481. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 12 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10881481 in view of Verre et al. (US 7715605).
The patented claims disclose all elements of the claimed invention except for a Cobb angle or coronal Cobb angle. 
It is well known to use Cobb angle measurements to detect spinal curvature for diagnosis and treatment of Scoliosis (see for e.g. Verre et al.).
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al. (US RE42226). 
Foley et al. disclose a system 10 for intraoperative planning and assessment of spinal deformity correction during a surgical spinal procedure including: a spatial tracking system 130 comprising an IR sensor 110 and an IR tracking array 190, the IR tracking array being arranged along a proximal end of a surgical pointer tool (portion of element 130) (figure 1) capable of digitizing the location of an implanted surgical device (e.g. screws) and relaying to the spatial tracking system 130 via the IR sensor 110; and  a control unit (114, 108) in communication with the spatial tracking system, the control unit being configured to receive the digitized location data of a plurality of implanted screws 250, generate at least one virtual anatomic reference line based on the digitized location data of the at least one anatomical reference point, accept one or more spine correction inputs via probe 280, and generate at least one rod solution output (245 coupled to rod 360) shaped to engage screws 250 at locations distinct from the digitized location, i.e., adjusted digitized location data.  Foley also discloses the control unit can be used by the operator to determine the required bending angles of the rod 360 based on the geometry of screws 250 via probe 280 (Figs. 1, 8 and 9, cols. 3-11).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US RE42226) in view of Verre et al. (US 7715605).
Foley et al. disclose all elements of the claimed invention except for a Cobb angle or coronal Cobb angle. 
It is well known to use Cobb angle measurements to detect spinal curvature for diagnosis and treatment of Scoliosis (see for e.g. Verre et al.).
It would have been obvious to one having ordinary skill in the art to have utilized measurements of Cobb angle or coronal Cobb angle while executing the Foley et al. method since it is very well known to use this parameter to determine and correct spinal curvature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 9, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775